Citation Nr: 1202225	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for an upper back disability. 

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for tinnitus. 

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran was a member of the Army National Guard from April 1980 to June 1987, with a period of initial active duty for training from April 1980 to December 1980.  He also served on active duty with the U.S. Army from June 1987 to November 1989. 

By February 2004 rating decision, the RO denied, in part, service connection for an anxiety disorder.  By December 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for an anxiety disorder.  The Veteran was notified of these rating decisions, but did not appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for an upper back disability, a right shoulder disability, and tinnitus, and which found that new and material evidence had not been submitted to reopen the claim for service connection for an anxiety disorder.  This matter further comes before the Board from an August 2009 rating decision in which the RO denied service connection for depression and denied entitlement to a TDIU rating. 

In December 2007, the Veteran testified at a video conference hearing that was held at the RO, before the undersigned Veterans Law Judge, sitting in Washington, D.C. 

In June 2009, the Board denied the claims for service connection for a left shoulder disability and for a low back disability, and found that new and material evidence had not been received to reopen a claim for service connection for an anxiety disorder.  Further, in June 2009, the Board remanded the issues of entitlement to service connection for an upper back disability, a right shoulder disability, and tinnitus, for additional development, to include requesting that the Veteran provide information regarding medical care providers and obtaining any such records, and scheduling the Veteran for VA examinations.  The record reflects that the Veteran underwent VA examinations in August 2009, and indicated in April 2010 that he had furnished VA with "all evidence".  The Board is therefore satisfied that there was substantial compliance with the remand directives set out in June 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating his disagreement with the Board's June 2009 decision, which denied his claims for service connection for a left shoulder disability and for a low back disability, and found that new and material evidence had not been received to reopen a claim for service connection for an anxiety disorder.  

By August 2009 rating decision, the RO denied service connection for depression. Thereafter, in November 2010, this matter again came before the Board, and the Board concluded that the issue should be recharacterized as whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, in November 2010, the Board issued a decision denying the Veteran's claims for service connection for an upper back disability, a right shoulder disability, and tinnitus, and also remanded the issues of entitlement to a TDIU rating and whether new and material evidence had been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include depression, for additional development.  The Veteran subsequently submitted a notice of appeal to the Court indicating his disagreement with the Board's November 2010 decision which denied his claims for service connection for an upper back disability, a right shoulder disability, and tinnitus.  

The Board also notes that the, pursuant to the April 2010 remand, the Veteran was to be provided corrective notice under the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006).  It does not appear that he was provided with such notice, however, since the new and material claim is herein reopened, the issue of whether there was substantial compliance with a prior remand addressing the new and material claim is moot.  Stegall v. West, supra.  

Thereafter, by memorandum decision, dated in March 2011, the Court affirmed the Board's June 2009 decision with respect to its determination that the Veteran was not entitled to service connection for a left shoulder condition and a low back condition, and reversed the Board's determination that the Veteran submitted no new and material evidence to reopen the anxiety claim with instructions to reopen that claim, and remanded that claim for further proceedings consistent with the Court's decision.  

With regard to the Veteran's notice of appeal to the Court, indicating his disagreement with the Board's November 2010 decision, the record reflects that the parties filed a joint motion for remand.  By Order dated in May 2011, the Court granted the joint motion for remand, and vacated, in part, the November 2010 Board decision and remanded the appeal for readjudication consistent with the joint motion.  

The claims for service connection for an upper back disability, a right shoulder disability, and tinnitus; the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include depression; and the claim for a TDIU rating, are addressed in the REMAND portion below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part. 



FINDINGS OF FACT

1. By December 2005 rating decision, the RO, after finding that new and material evidence had been submitted to reopen the claim for service connection for an anxiety disorder, considered the claim on the merits and denied service connection for an anxiety disorder.  The Veteran did not appeal the December 2005 RO decision, and it became final.  It is the last final disallowance of the Veteran's claim.  

2. Evidence received subsequent to the final December 2005 RO rating decision, was not previously submitted to agency decisionmakers, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

New and material evidence has been received since the final December 2005 RO rating decision, and, thus, the claim for service connection for an acquired psychiatric disorder, to include depression, is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board initially notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder was addressed by the Court in the March 2011 memorandum decision.  Although a claim for service connection for depression also arose during the pendency of this appeal and was separately adjudicated (see, e.g., November 2010 Board remand), in light of the Court's March 2011 memorandum decision instructing the Board to reopen the Veteran's previously denied service connection claim for an anxiety disorder as well as the recent guidance in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal is considered to include both the Veteran's claim for anxiety as well as for depression.  

Specifically, the Board notes that in the March 2011 memorandum decision, the Court reversed the Board's June 2009 determination that the Veteran submitted no new and material evidence to reopen the anxiety claim; remanded with instructions to reopen the claim; and directed the Board to consider whether a VA nexus opinion should be obtained on remand.  Specifically, in the memorandum decision, the Court, found that the Board, in the June 2009 decision, focused on the lack of nexus evidence in the record, finding that "the additional evidence is not new and material, since it does not include [a] competent medical opinion linking the Veteran's current anxiety disorder to service.  The Court noted that the Board listed the additional evidence received since the December 2005 denial as including a statement from the Veteran's sister, VA outpatient notes, and private medical records, but the Court noted that the record also included a mental status report dated in July 2006, prepared for purposed of a Social Security disability claim, which the Board did not discuss.  The Court noted that in the sister's lay statement, she reported that "he seemed happy & with a good outlook on life and what was ahead for him in life", and described his severe anxiety symptoms since his return from service.  The Court also noted that in the July 2006 mental status report, the examiner recorded the Veteran's statements which traced the onset of his anxiety problems to various stressors during his service in Germany.  The Court noted that "[t]his evidence clearly relates to the issue of in-service incurrence".  The Court indicated that the Board focused on the lack of nexus evidence in the record, and viewed the Veteran's sister's lay statement as having "little probative value as to the nature or etiology of [the Veteran's] current psychiatric disorder".  

Further, in the March 2011 memorandum decision, the Court indicated that, after the briefs were submitted in this case, a Court decision had been issued that conclusively established the Board's finding on new and material evidence to be in error.  Citing to Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court noted that there was only one stated reason for the previous denial of the Veteran's claim, and that the Veteran had submitted evidence relevant to that reason.  The Court further noted that in accepting the sister's lay statement as credible, as required at this stage of the proceedings pursuant to Justus v. Principi, 3 Vet.App.510, 513 (1992), it constituted evidence that the Veteran's anxiety symptoms did not preexist service, but manifested themselves on his return from service, and that, coupled with the Veteran's statements that his symptoms began in service, showed evidence relating to two of the requirements for service connection by continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Court further noted that among the types of evidence that suffice to require a VA medical opinion is "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation".  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the end, the Court, citing to Shade v. Shinseki, supra, was unable to conclude that "the remaining element, a nexus between the current diagnosis and [service] could not be established were [the Veteran] provided with a VA medical examination".  In conclusion, the Court reversed the Board's determination that the Veteran submitted no new and material evidence to reopen the anxiety claim; remanded with instructions to reopen the claim; and directed to the Board to consider whether a VA nexus opinion should be obtained on remand.

II. Duty to Notify and Assist

On November 9, 2000, the VCAA was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time. 

III. Factual Background and Analysis

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the appellant's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By February 2004 rating decision, the RO denied service connection for an anxiety disorder.  The Veteran was notified of this decision and did not appeal. 

By December 2005 rating decision, the RO, after finding that new and material evidence had been submitted to reopen the claim for service connection for an anxiety disorder, considered the claim on the merits.  The RO then denied service connection for an anxiety disorder essentially based on findings that there was no showing that an anxiety disorder was incurred in or aggravated by service.  The Veteran was notified of the December 2005 rating decision and his appellate rights thereto, but he did not file an appeal.  The December 2005 RO rating decision was the last final disallowance of the claim.

The evidence of record at the time of the December 2005 RO rating decision included the Veteran's service treatment records (STRs), VA outpatient treatment records, a September 2003 psychiatric evaluation report for Social Security disability, other documents from the Social Security Administration, and the Veteran's statements. 

Service treatment records were negative for any complaints, findings, abnormalities or diagnosis referable to any psychiatric problems.  The VA outpatient notes showed that the Veteran was first seen for anxiety/depression in November 1999, and was prescribed Zoloft.  When seen on follow-up in December 1999, he reported problems with concentration and anxiety attacks which were sometimes caused by special situations such as being in crowds.  The diagnosis was depressive disorder, not otherwise specified with secondary anxiety state.  On the September 2003 private psychiatric evaluation report, the Veteran dated the onset of his anxiety to 1999, when his back problems began, but said it might have started earlier when he was in the service.  The diagnoses included dysthymic disorder, panic disorder without agoraphobia, and physical abuse as a child (by report). 

The evidence added to the record since December 2005 RO rating decision included VA treatment records, private treatment records, including  a mental status report dated in July 5, 2006, prepared for purposes of a Social Security disability claim, a lay statements from the Veteran's sister, and the Veteran's lay statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the July 2006 private mental status report, the examiner recorded the Veteran's statements which traced the onset of his anxiety problems to various stressors during his service in Germany.  Further, in a statement dated in November 2006, the Veteran's sister essentially asserted that he did not have his anxiety disorder before he went into service.  She indicated that before service, "he seemed happy & with a good outlook on life and what was ahead for him in life", and she described his severe anxiety symptoms since his return from service.  She reported he had told her about the pressure he was under and other "terrible experiences" he had when he was in service in Germany, and that he had lost interest in many of the activities that he enjoyed prior to service.  

In considering the record and the Court's memorandum decision in March 2011, the Board therefore finds that this evidence cited above, submitted subsequent to the December 2005 rating decision, is new, and is also material to the claim for service connection for an acquired psychiatric disorder.  In that regard, the Court, in March 2011, held that in accepting the Veteran's sister's statements as credible, as required at this stage of the proceedings, this constituted evidence that the Veteran's anxiety symptoms manifested on his return from service.  The Court also found that this, coupled with the Veteran's statements that his symptoms began in service, showed evidence relating to two of the requirements for service connection by continuity of symptomatology.  Thus, this evidence is material as it addresses the issue of whether the Veteran has a current psychiatric disorder that had an onset in or may be related to service, and therefore does relate to unestablished facts necessary to substantiate the claim.  Moreover, this new evidence raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current psychiatric disorder that may be related to service.  Thus, new and material evidence has been received since the December 2005 RO rating decision, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened. 


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include depression; to this extent only, the appeal is granted. 


REMAND

As noted above, the Veteran appealed, to the Court, the Board's June 2009 decision and the November 2010 decision.  Thereafter, in March 2011, the Court issued a memorandum decision regarding the previously denied claim to reopen the claim for service connection for an anxiety disorder, and in May 2011, the Court issued on Order regarding the claims for service connection for an upper back disability, a right shoulder disability, and tinnitus.  For reasons specified below, the Board finds that these issues must be remanded, primarily in order to address the Court's orders. 

1. Service Connection for Acquired Psychiatric Disorder 

In the March 2011 memorandum decision, the Court reversed the Board's prior decision and directed the Board to reopen the claim, but also indicated, citing to Shade v. Shinseki, supra, that it was unable to conclude that "the remaining element, a nexus between the current diagnosis and [service] could not be established were [the Veteran] provided with a VA medical examination".  The Court, therefore, directed to the Board to consider whether a VA nexus opinion should be obtained on remand.  

The Veteran essentially contends that he has a current psychiatric disorder as a result of service, and that his anxiety symptoms had an onset in service.  He has reported that while stationed in Germany he worked in the armament room and ammunition room.  He reported he was the company Armorer, and was very busy and overloaded with stress.  He claimed that when lying down to sleep at night, he would jerk and get up to catch his breath, and that as the Armorer he was woken up a lot in the early hours due to all the alerts.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service records show that the Veteran's military occupational specialty was a small weapons repairman.  Post-service records show that the Veteran has been variously diagnosed with and treated for a psychiatric disorder, and that both he and his sister essentially maintain he has suffered from symptoms of a psychiatric disorder since his active service.  While there is not probative evidence of an injury or disease during service, there is lay testimony in which the Veteran describes his anxiety having an onset in service due to being on alert as the Company's Armorer.  Thus, accepting the Veteran's lay statements that he has had anxiety symptoms since service, as credible, the Board finds that the low threshold of an indication that a current psychiatric may be associated with the service has been met.  In light of these facts, the Board finds that the Veteran should be afforded a VA examination to determine whether there is an etiological relationship between any acquired psychiatric disorder and his active service. 

The Board also notes that received from the Veteran's representative in November 2011, along with an appropriate waiver, was letter, in which it was noted that the Veteran had described having "alerts" during his service in Germany from June 1987 to November 1989.  The representative indicated that this was historically a period where terrorist actions against U.S. military interests in Europe were a known and legitimate threat.  The representative indicated that to verify the Veteran's stressors, VA possessed the ability and duty to obtain copies of his personnel and unit morning reports or unit histories for the period of time when the Veteran was stationed with the 586th Maintenance Company in the Stuttgart area of West Germany.  The representative indicated that as a starting point for locating such records, the record already contained hearing testimony where the Veteran described a specific incident with the Libyans, "presumably" the Gulf of Sidra incident in January 1989.  The representative suggested that given the history of terrorist and military incidents occurring in Europe in the late 1980s, this January 1989 incident "undoubtedly triggered a red alert".  The representative noted a cross reference to the Veteran's STRs, which the claim revealed a "likely reaction" by the Veteran to the January 1989 event, in that he was found to be unfit for duty in February 1989 due to a high blood alcohol content and enrolled in a substance abuse program for the next few months.  The representative, on behalf of the Veteran, requested that VA obtain "these relevant and potentially corroborating records of his stressors in the form of his complete personnel file and associated morning reports from a minimum of the two month window centering on the January 1989 Gulf of Sidra incident".  As noted above, the Veteran's contentions regarding "alerts", have essentially been accepted as credible.  Moreover, it is unclear as to what pertinent information, regarding the claim on appeal, would be shown in the morning reports for the Veteran's unit.  Nonetheless, on remand, an attempt to obtain the Veteran's service personnel records should be made, and the Veteran should be provided an opportunity to explain the relative importance or pertinence of the requested morning reports.  

The record reflects that the Veteran was awarded disability benefits by the Social Security Administration (SSA).  Although there are several documents related to the Veteran's claim filed with the SSA, it is unclear whether his disability benefits were awarded based on his back disability and/or his psychiatric disability.  Thus, since the Veteran's SSA records may contain information pertinent to his claim on appeal, an attempt to secure such records from the SSA must be made.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

2. Service Connection for an Upper Back Disability, 
a Right Shoulder Disability, and Tinnitus

By Order dated in May 2011, the Court granted the joint motion for remand, and vacated, in part, the November 2010 Board decision and remanded the appeal for readjudication consistent with the joint motion.  In the joint motion, the parties indicated that the August 2009 VA audiological examination was inadequate, for rating purposes, because the examiner did not address the Veteran's lay statements that the onset of his tinnitus occurred during service and that he has experienced tinnitus continuously since that time.  The parties further noted that the August 2009 examiner did not reference the Veteran's lay statements of continuity of symptomatology at all, and, as such, a remand was required.  On remand, the Board was directed to either seek clarification of the August 2009 VA audiological examination or obtain a new medical opinion addressing whether the Veteran's current tinnitus is related to his period of active service.  Finally, the parties noted that any new medical opinion should take into account the Veteran's lay statements that he experienced tinnitus continuously since service.  See 38 C.F.R. § 4.2; Daves v. Nicholson, 21 Vet. App. 46, 49 (2007).  

Further, in the Court's May 2011 Order, with regard to the claims for service connection for upper back and right shoulder conditions, in the joint motion, the parties found that remand was required because the August 2009 VA joints examination was inadequate for rating purposes.  It was noted that the examiner offered the following opinion:  "[b]ased on review of the records, the [V]eteran's history and physical exam, it is my opinion that his current problems with his spine . . . have no relationship etiologically in any way to the two minor right trapezius muscle strains documented in service", but the parties found that a remand was required as the examiner did not provide any explanation as to why the Veteran's current problems had no relationship to the minor trapezius muscle strains in service.  The parties directed that on remand, the Board should either seek clarification of the August 2009 VA joints examination or obtain a new medical opinion addressing whether the Veteran's current upper back and right shoulder problems are related to his period of active service, including the two trapezius muscle strains documented in service.  See 38 C.F.R. § 4.2; Daves v. Nicholson, supra.  

In light of the Court's Order, as detailed above, the Board finds that additional medical guidance is needed regarding the claims for service connection for an upper back disability, a right shoulder disability, and tinnitus.  On remand, clarification (of the August 2009 VA examinations/opinions) or new medical opinions should be obtained as to whether the Veteran's current tinnitus is related to his period of active service, and whether the Veteran's current upper back and/or right shoulder problems are related to his period of active service, including the two trapezius muscle strains documented in service.  On remand, the medical provider providing the aforementioned opinions should be directed to take into account the Veteran's lay statements, to specifically include his statements that he experienced tinnitus continuously since service.  See 38 C.F.R. § 4.2; Daves v. Nicholson, supra.  

3. TDIU Rating

The Board also notes that the issues on appeal are inextricably intertwined with the claim for entitlement to a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, these issues must be developed and adjudicated prior to consideration of the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any and all records from the SSA for the Veteran - to include any records regarding any claim made by the Veteran and any medical records relied upon to make any decision.

2. Attempt to obtain the Veteran's service personnel records.  If no such records are available, ask for specific confirmation of that fact. 

3. Provide the Veteran the opportunity to explain what pertinent information might be revealed by obtaining morning reports for his unit for a two month period surrounding the reported Gulf of Sidra incident in January 1989.  Thereafter, a determination should be made as to whether such records might be necessary and pertinent to adjudicating the Veteran's claim.  

4. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his upper back disability, right shoulder disability, and/or tinnitus.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.

5. Arrange for the VA examiner who provided the August 2009 examination report and opinion (regarding tinnitus) to review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be asked to render the following opinion:  whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's tinnitus is causally related to his reported exposure to noise from his duties as a weapons repairman in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  A complete rationale for any opinions offered must be provided.  

a. Note: In providing an opinion regarding the etiology of tinnitus, the examiner must take into consideration that the Veteran is competent to report that the onset of his tinnitus was in service and that he has experienced tinnitus continuously since that time.  It is imperative that the examiner reference the Veteran's lay statements of continuity of symptomatology from tinnitus, and the opinion provided must reflect that such consideration was given to the Veteran's self-reported history.  

b. If the examiner cannot answer any of the above question without resorting to mere speculation, the examiner should state why this is so.  

c. If the original VA examiner (from August 2009) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

6. Arrange for the VA examiner who provided the August 2009 examination report and opinion (regarding the Veteran's upper back and right shoulder) to review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be asked to render the following opinion:  whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's current upper back disability and/or right shoulder disability is related to service, and specifically to the minor trapezius muscle strains he experienced in service.  A complete rationale for any opinions offered must be provided.  

a. Note: In providing an opinion regarding the etiology of any upper back or right shoulder disorder, the examiner must take into consideration that the Veteran is competent to report upper back or right shoulder pain and other symptoms during and since service.  The opinion provided must reflect that such consideration was given to the Veteran's self-reported history.  

b. If the examiner cannot answer any of the above question without resorting to mere speculation, the examiner should state why this is so.  

c. If the original VA examiner (from August 2009) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion. If deemed necessary by the examiner, a physical examination of the Veteran should be conducted

7. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and he should also be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


